Goldsborough, J.,
delivered the opinion of this Court:
This is an action of ejectment for a portion of a tract of land called ‘ ‘Stewartsylvcmia,” lying within the limits of the city of Baltimore.
The plaintiff below, the present appellant, to prove its title, offered in evidence a patent granted for this tract in 1168, to James Richards; also a deed from Richards to Daniel Chamier, executed in 1116, conveying to him this and other parcels of land in trust, to sell the same to pay the claims of certain creditors of Richards, and that, in 1181,. a certain Mark Alexander made claim to “Stewartsylva-ma.” To support this claim, the appellant read to the jury a copy of a notice published in the Maryland Gazette, in May 1111, in which, Chamier advertised this land to be sold at public sale on the 15th of June then next. Then for the purpose of laying the foundation for the presumption of a deed from Chamier to Alexander, it offered to read a copy of a letter from Alexander to the commissioners, for the sale of confiscated lands. This letter and the endorsement thereon, is set out in the record. It also offered to show that Alexander became an insolvent petitioner in 1181, and returned in his schedule, his claim to this tract of land, *218and that it was subsequently sold by Samuel Moale, the insolvent trustee, to one Isaac Oaustin, under whom the appellant claims; that it took pedal possession in 1881, of a part of “Stewartsylvama,” other than the part for which the defendant took defence, and held the same until 1849, when it sold a part of said tract to other persons, who have since been in the undisputed possession, occupancy and enjoyment of the part so sold, as the appellant had been; that at the time of the purchase by the appellant, in 1881, the whole of this tract was barren, uncultivated and waste, lying near to and on the harbor of Baltimore, and entirely unimproved in any manner whatsoever, and too narrow and unimportant to justify any other possession than that shown by the said claim, and the deed from Mark Alexander’s trustee and his grantors to the plaintiff. But the Superior Court, on consideration of said offer in evidence, and of the object as stated, and of the proffer of the evidence by which it was to he followed up and supported., overruled and- excluded the same, and the appellant excepted.
The object for which the evidence was offered, was to lay the foundation for the presumption of a deed from Chamier to Alexander. It was, in our opinion, legally insufficient for this purpose, and there was no error in rejecting it.
Presumptions of deeds for the protection of ancient possessions, are made upon principles of public policy. Casey’s Lessee vs. Inloes, 1 Gill, 505. Such presumptions are founded in equity, and are always made for the promotion of justice. In this case, the schedule of Mark Alexander, offered in evidence, shows that he had allowed the commissioners for the sale of confiscated lands, to sell “Stewartsyl-vania” with his consent, and claimed to he paid the proceeds by the State. It would therefore now he unjust, to direct such a presumption to he made as would defeat the title so acquired hy his consent. But here the foundation for such a presumption is wholly wanting.
*219(Decided June 14th, 1865.)
“Length of possession is the great leading fact in presuming grants and deeds, and without which, no grant or deed, can he presumed.” Chase, C. J., in Cockey vs. Smith, 3 H. & J., 21. See also, Casey’s Lessee vs. Inloes, 1 Gill, 496, (and 497, plaintiffs 4th prayer.) ISTo evidence is offered to show that Mark Alexander ever was in possession of “Stewartsylvania,” nor that any of the parties under whom the appellant claims, had any possession from 1181 to 1831.
In the last named year, the appellant, according to the proof offered, took pedal possession of a part under color of title to the whole tract.
From this period, to the time of bringing this suit, only fourteen years elapsed, a space of time too short to justify the presumption of a deed.

Judgment affirmed.